Order entered August 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00102-CV

                  ESTATE OF FREDERIC B. ASCHE, JR., DECEASED

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-11-3533-2

                                           ORDER
       We GRANT the parties’ August 13, 2015 agreed motion for an extension of time to file

their appellants’ and cross-appellants’ briefs. The parties shall file their respective briefs by

OCTOBER 12, 2015. We caution the parties that no further extension of time will be granted

absent extraordinary circumstances.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE